Exhibit 10.14

FEDEX CORPORATION RETIREMENT PARITY PLAN

 

 

Amended and Restated

Effective January 1, 2020



--------------------------------------------------------------------------------

Section 1. Purpose and Description. Federal Express Corporation, a Delaware
corporation (the “Company”), established, effective June 1, 1993 (the “Effective
Date”), the Federal Express Corporation Retirement Parity Pension Plan (the
“Plan”). The Plan was amended, effective June 1, 1994, to increase the benefit
provided from 80% to 100% of the difference of the “Unreduced Benefit” less the
“Maximum Benefit,” as both terms are defined below. The Plan was amended and
restated, effective June 1, 1996 to provide for the inclusion of Managing
Directors, in addition to Officers, under the terms of the Plan. The Plan was
restated, effective February 1, 1998 to provide for the inclusion of Managing
Directors and Officers of FedEx Corporation (formerly FDX Corporation) and,
effective December 1, 1998, Managing Directors and Officers of FedEx Global
Logistics, Inc. (formerly FDX Global Logistics, Inc.), under the terms of the
Plan. The Plan was restated, effective June 1, 1999, to conform the Plan to
previous amendments and to provide that, upon retirement, an eligible Officer or
Managing Director may elect certain lump-sum and installment distributions in
lieu of receiving benefits in the same manner as such benefits would be paid
from the Qualified Pension Plan. The Plan provisions, as in effect immediately
prior to June 1, 1999, remained in effect for anyone who was not actively
employed by the Company, FedEx Corporation, or FedEx Global Logistics, Inc. as
an Officer or Managing Director on or after that date, unless the Plan
specifically provides otherwise.

Effective May 31, 2003, the FedEx Ground Package System, Inc. and Certain
Affiliates 401(a)(17) Benefit Plan and the FedEx Ground Package System, Inc. and
Certain Affiliates Excess Plan were merged with and into the Plan and name of
the Plan was changed to the FedEx Corporation Retirement Parity Pension Plan.
The provisions of the merged plan applicable to the employees participating in
the FedEx Ground Package System, Inc. and Certain Affiliates 401(a)(17) Benefit
Plan continue to be set forth in Appendix A and the FedEx Ground Package System,
Inc. and Certain Affiliates Excess Plan continue to be set forth in Appendix B.
The provisions of Appendix A and Appendix B are applicable to the employees of
FedEx Ground Package System, Inc., FedEx Custom Critical, Inc., FedEx Supply
Chain Services, Inc., AutoQuik, Inc., and Urgent Freight, Inc.

Effective June 1, 2003, the Plan was amended in order to establish the
provisions applicable to that portion of an eligible Officer’s or Managing
Director’s accrued benefit that is determined pursuant to Appendix E of the
Qualified Pension Plan (“Portable Pension Account”) beginning on or after
June 1, 2003.

The Plan was restated, effective June 1, 2008, to conform the Plan to the terms
of the Qualified Pension Plan and to provide for benefit accruals and benefit
payments beginning June 1, 2008.

The Plan is hereby amended and restated to reflect (1) that employees who are
hired on or after January 1, 2020 shall be eligible to accrue a three and
one-half percent (3.5%) Excess Compensation Credit on compensation that exceeds
the Code Section 401(a)(17) limit and (2) an increase of the three and one-half
percent (3.5%) Excess Compensation Credit to eight percent (8%) effective
January 1, 2021; and (3) that the definition of Plan eligible employee is
expanded to include Officers and Managing Directors of FedEx Freight, Inc. who
are hired on or after January 1, 2020 and Officers and Managing Directors of
FedEx Office and Print Services, Inc.; FedEx Supply Chain Systems, Inc.; and
their subsidiaries, effective January 1, 2021.

 

-1-



--------------------------------------------------------------------------------

The Plan is intended to be an “employee benefit pension plan,” as defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974 (“ERISA”),
and a plan that is “unfunded and is maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees,” as provided in Sections 201, 301, and 401 of ERISA and
the Department of Labor regulations promulgated under ERISA and is intended to
comply with Section 409A of the Internal Revenue Code (the “Code”). The benefits
provided by the Plan are not funded but shall be payable when due out of the
assets of the Company as general, unsecured obligations of the Company.

Unless otherwise provided herein, defined terms used in this Plan shall have the
same meaning attributed to such terms in the Qualified Pension Plan and the
Federal Express Corporation Nonqualified Disability Plan for Officers (the
“Officers Nonqualified Disability Plan”), as applicable.

Section 2. Eligibility. Prior to June 1, 2008, any employee of a participating
employer (which shall mean the Company; on or after February 1, 1998, FedEx
Corporation; on or after December 1, 1998, FedEx Global Logistics, Inc.; on or
after March 1, 2000, FedEx Trade Networks, Inc., and FedEx Trade Networks
Transport & Brokerage, Inc. (formerly, Tower Group International, Inc.); on or
after May 1, 2000, World Tariff, Limited; on or after June 1, 2000, FedEx
Corporate Services, Inc.; on or after March 1, 2001, FedEx Freight Corporation;
on or after April 11, 2001, FedEx Trade Networks Trade Services, Inc.; on or
after May 31, 2003, FedEx Ground Package System, Inc., FedEx Custom Critical,
Inc., FedEx Supply Chain Services, Inc., AutoQuik, Inc. and Urgent Freight,
Inc.; on or after June 1, 2001, Federal Express Virgin Islands, Inc.; on or
after September 12, 2004, FedEx SmartPost, Inc.; on or after June 1, 2006, FedEx
Customer Information Services, Inc.; and on or after November 15, 2006, FedEx
Truckload Brokerage, Inc.) other than an Officer or Managing Director the terms
of whose employment are governed by the collective bargaining agreement between
the Company and the FedEx Pilots Association effective May 31, 1999
(“Agreement”) or any successor agreement thereto; or on after January 1, 2020,
FedEx Freight, Inc.; on or after January 1, 2021, FedEx Office and Print
Services, Inc. and FedEx Supply Chain Systems, Inc., who serves as an Officer
after the Effective Date or, after June 1, 1996, as a Managing Director, has
served as an Officer and/or Managing Director for a combined period of five
consecutive years, including service prior to the Effective Date, and is an
active participant in the FedEx Corporation Employees’ Pension Plan, as it
currently exists and as it may be amended from time to time (the “Qualified
Pension Plan”) or would be an active participant in the Qualified Pension Plan
or the FedEx Freight Pension Plan (“Freight Pension Plan”) but for the fact that
the Officer or Managing Director (1) is hired on or after January, 1, 2020; (2)
is employed by FedEx Office and Print Services, Inc.; FedEx Supply Chain
Systems, Inc.; or one of their subsidiaries; or (3) elected to forego accruing
Compensation Credits under a Portable Pension Account in the Qualified Pension
Plan or Freight Pension Plan, shall be eligible for the benefit described in
subsection (c) of Section 3 below, subject to subsection (a) of Section 3. In
addition, an Officer described above shall be eligible for the benefit described
in subsection (d) of Section 3 below, subject to subsection (b) of Section 3.

The foregoing to the contrary notwithstanding, an employee of FedEx Custom
Critical, Inc., AutoQuik, Inc., UrgentFreight, Inc., FedEx Truckload Brokerage,
Inc., or FedEx Supply Chain Services, Inc. who is an Officer of either company
prior to June 1, 2008 shall be eligible to

 

-2-



--------------------------------------------------------------------------------

participate in the Plan as provided in Section 1.12 of Appendix A to the Plan
and Section 1.12 of Appendix B to the Plan. No employee of FedEx Custom
Critical, Inc., AutoQuik, Inc., UrgentFreight, Inc., FedEx Truckload Brokerage,
Inc. or FedEx Supply Chain Services, Inc. who was or is a Managing Director
shall be eligible to participate in this Plan prior to June 1, 2008, unless
(i) s/he was an Officer of one of these companies prior to June 1, 2008, or
(ii) s/he was an Officer or Managing Director of another participating employer
and has a combined period of five consecutive years as an Officer or Managing
Director with all Controlled Group Members prior to June 1, 2008.

For the purpose of this Plan, the term “Officer” shall mean an officer of a
participating employer elected to the position of vice-president or above, as
evidenced in the minutes of each respective participating employer’s board of
directors. The term “Managing Director” shall, for the purpose of this Plan,
mean an employee of the Company or another participating employer who has been
appointed to the position of managing director, as evidenced in the affected
participating employer’s personnel information system, and shall also mean an
employee having the title of “Staff Director” or “Director”.

In determining whether an Officer or Managing Director has served in such
capacity for a combined period of five consecutive years, such Officer’s or
Managing Director’s service with any Controlled Group Member (as that term is
defined in the Qualified Pension Plan) shall be taken into account.

Any Eligible Employee of a Sponsoring Employer who, as of June 1, 2008 or later,
serves as an Officer or a Managing Director shall be eligible for the benefit
described in Section 4 below as of the later of (i) the date on which such
individual is employed as an Officer or Managing Director, (ii) the date on
which such individual becomes a participant in the Qualified Pension Plan, as it
currently exists and as it may be amended from time to time, or (iii) June 1,
2008. An Officer or Managing Director who becomes a participant in this Plan on
or after June 1, 2008 shall be vested in his benefit upon the completion of
three (3) consecutive years as an Officer or Managing Director. An Officer or
Managing Director (i) whose Separation from Service occurs prior to the
completion of three (3) consecutive years as an Officer or Managing Director, or
(ii) who ceases to be an Officer or Managing Director prior to the completion of
three (3) consecutive years as an Officer or Managing Director shall not be
eligible to receive a benefit under this Plan. A participant who was vested
prior to June 1, 2008 will continue to be vested in the Plan benefit thereafter.

Effective January 1, 2020, Officers and Managing Directors of FedEx Freight,
Inc. and its subsidiaries, who are not accruing Compensation Credits under a
Portable Pension Account in the FedEx Freight Pension Plan, may become eligible
employees to participate in the Plan; provided, however, that such Officers and
Directors shall be eligible to receive Excess Compensation Credits and Excess
Compensation Interest Credits only.

Effective January 1, 2021, Officers and Managing Directors of FedEx Office and
Print Services, Inc.; FedEx Supply Chain Systems, Inc.; and their subsidiaries
may become eligible employees to participate in the Plan; provided, however,
that such Officers and Managing Directors shall be eligible to receive Excess
Compensation Credits and Excess Interest Credits only.

 

-3-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, an Officer or Managing Director who is hired on
or after January 1, 2020 and who was participating in the FedEx Freight
Retirement Parity Plan immediately prior to such hire date shall be eligible to
receive Parity Compensation Credits, Parity Transition Credits, Additional
Compensation Credits, Parity Interest Credits, and 415 Limit Credits but not
Excess Compensation Credits or Excess Compensation Interest Credits.

Section 3. Benefit Amount and Limitations; Traditional Pension Benefit.

(a)    No benefits shall be accrued under the Traditional Pension Benefit
formula and this Section 3 after May 31, 2008. Benefits which have been accrued
under this Section by an eligible Officer or Managing Director through May 31,
2008 shall be payable as described in Section 5, Section 6 or Section 7 of the
Plan.

Portable Pension Account benefits accrued by an eligible Officer or Managing
Director on or after June 1, 2003 shall be as described in Section 4, below.

(b)    The Traditional Pension Benefit formula for an eligible Officer or
Managing Director of FedEx Ground Package System, Inc. or FedEx SmartPost, Inc.
or an eligible Officer of FedEx Custom Critical, Inc., AutoQuik, Inc.,
UrgentFreight, Inc. FedEx Truckload Brokerage, Inc. or FedEx Supply Chain
Services, Inc. shall be as described in Appendix A and Appendix B to the Plan.
No benefits shall be accrued under Appendix A and Appendix B to this Plan after
May 31, 2008. Benefits which have been accrued under either Appendix by an
eligible Officer or Managing Director through May 31, 2008 shall be payable as
described in Section 5, Section 6 or Section 7 of the Plan.

Portable Pension Account benefits accrued by an eligible Officer or Managing
Director on or after June 1, 2003 shall be as described in Section 4, below.

(c)    An Officer or Managing Director who meets the eligibility requirements of
Section 2 above and who has an accrued benefit under the Traditional Pension
Benefit (as that term is defined in Section 1.12 of Appendix E to the Qualified
Pension Plan or Section 1.12 of Appendix G to the Qualified Pension Plan)
provisions of the Qualified Pension Plan shall, regardless of whether such
benefit under the Qualified Pension Plan has been reduced due to the limits
imposed by Code Section415 (limitations on benefits) or Section 401(a)(17)
(limitations on annual compensation), be paid from the Plan a benefit equal to
100% of the difference between the Unreduced Benefit and the Maximum Benefit.

For the purpose of this Section 3, the monthly “Unreduced Benefit” shall mean
the benefit that would be provided to the Officer or Managing Director pursuant
to the Traditional Pension Benefit provisions of the Qualified Pension Plan,
except that (1) if applicable, the Unreduced Benefit shall be calculated without
regard to the limits imposed by Code Section 415 (limitations on benefits) and
Section 401(a)(17) (annual compensation limit), and (2) “Average Compensation”
taken into account with respect to a participating Officer or Managing Director
shall have the same meaning as set forth under the Qualified Pension Plan, but
shall not be limited by the application of Code Section 401(a)(17), except that,
with respect to Officers or Managing Directors who (i) are actively employed by
a participating employer as Officers or Managing Directors on or after June 1,
1999, (ii) except for those employees who are Officers or

 

-4-



--------------------------------------------------------------------------------

Managing Directors as of April 27, 2000, are not Officers or Managing Directors
the terms of whose employment are governed by the collective bargaining
agreement between Federal Express Corporation and the FedEx Pilots Association
effective May 31, 1999 (or any successor agreement thereto), (iii) retire on or
after June 1, 1999, and (iv) were participants in this Plan prior to June 1,
2008, the number of whole calendar years over which the arithmetic average is
determined shall be three (3) years instead of five (5) years.

For the purpose of this Section 3, the monthly “Maximum Benefit” shall mean the
benefit actually provided to the Officer or Managing Director under the
Traditional Pension Benefit provisions of the Qualified Pension Plan.

(d)    In addition to the benefit described in subsection (3)(c) above, with
respect to that portion of the accrued benefit of an Officer who meets the
eligibility requirements of Section 2 above and who has an accrued benefit under
the Traditional Pension Benefit provisions of the Qualified Pension Plan, shall
also be paid from this Plan the difference between such Officer’s Maximum
Benefit under the Traditional Pension Benefit provisions of the Qualified
Pension Plan and what such Officer’s Maximum Benefit would have been had such
Officer received credit for a Year of Service under the Traditional Pension
Benefit provisions of the Qualified Pension Plan for each year that such Officer
is eligible to receive, and does in fact receive, a benefit under the Federal
Express Corporation Nonqualified Disability Plan for Officers, as it currently
exists or as it may be amended from time to time (the “Officers Nonqualified
Disability Plan”).

For purposes of determining eligibility for an increased benefit as contemplated
by this subsection, such increased benefit shall be provided for each Plan Year
during which an Officer’s Hours of Service under the Qualified Pension Plan plus
such Officer’s “Phantom Hours of Service” while receiving benefits under the
Officers Nonqualified Disability Plan are equal to a Year of Service under the
Qualified Pension Plan. Phantom Hours of Service shall be credited at the same
rate under this subsection as if the Officer receiving benefits under the
Officers Nonqualified Disability Plan had been actively at work and receiving
credit for Hours of Service under the Qualified Pension Plan. Notwithstanding
the above, an Officer shall not receive credit under this subsection for the
same Plan Year for which such Officer receives credit for a Year of Service
under the Qualified Pension Plan.

(e)    The foregoing to the contrary notwithstanding, the benefit payable from
this Plan to an employee who was an Officer or Managing Director as of April 27,
2000 and the terms of whose employment are governed by the Agreement (or any
successor agreement thereto) and who, as of May 31, 1999, had an accrued benefit
under this Plan, shall be reduced by the total amount of pension benefits
payable to such Officer or Managing Director under the Federal Express
Corporation Pilots’ Money Purchase Pension Plan, the Federal Express Corporation
Non-Qualified Section 415 Excess Pension Plan for Pilots and the Federal Express
Corporation Non-Qualified Pension Plan for Pilots, pursuant to the terms of the
Agreement (or any successor agreement thereto).

(f)    Except as specifically provided herein, this Plan is not intended to
provide any increased benefit which could otherwise be provided under the
Qualified Pension Plan. An Officer’s or Managing Director’s benefit under this
Plan shall be decreased to the extent that such Officer’s or Managing Director’s
benefit under the Qualified Pension Plan is so increased.

 

-5-



--------------------------------------------------------------------------------

Section 4. Benefit Amount and Limitations: Parity Portable Pension Account
Benefit.

(a)    An Officer or Managing Director who meets the eligibility requirements of
Section 2 above and who has an accrued benefit under the Portable Pension
Account (as that term is defined in Section 1.06 of Appendix E to the Qualified
Pension Plan or Section 1.06 of Appendix G to the Qualified Pension Plan)
provisions of the Qualified Pension Plan shall, regardless of whether such
benefit under the Qualified Pension Plan has been reduced due to the limits
imposed by Code Section 415 (limitations on benefits) or Section 401(a)(17)
(limitations on annual compensation), be paid from the Plan a benefit equal to
his/her Parity Portable Pension Account.

The Parity Portable Pension Account shall be established for each eligible
participant as of the participant’s entry date into this Plan, and shall be
credited with Parity Compensation Credits, Parity Transition Credits (if
eligible), Additional Compensation Credits and Parity Interest Credits for each
Plan Year following the establishment of the Parity Portable Pension Account,
and with a 415 Limit Credit (if applicable) as of the participant’s date of
retirement where:

 

  (i)

Parity Compensation Credit for any Plan Year shall equal (A) minus (B) as
follows:

 

  (A)

is the Compensation Credit for such Plan Year as calculated under the Qualified
Pension Plan but without regard to the limit imposed by Code Section 401(a)(17)
(annual compensation limit) and subject to the provisions in subsections (1) and
(2):

 

  (1)

for Officers and Managing Directors who become participants in this Plan on or
before June 1, 2008 (except Managing Directors of FedEx Custom Critical, Inc.,
FedEx Truckload Brokerage, Inc, and FedEx Supply Chain Services, Inc. who become
participants in the Plan as of June 1, 2008) with retroactive credits as if the
Officer or Managing Director had been a participant in this Plan as of the date
he participated in the Qualified Pension Plan.

 

  (2)

for all Managing Directors of FedEx Custom Critical, Inc., FedEx Truckload
Brokerage, Inc, and FedEx Supply Chain Services, Inc. who become participants in
the Plan as of June 1, 2008 and all other Managing Directors and Officers who
become participants of this Plan after June 1, 2008, only for Plan Years ending
after the later of (i) June 1, 2008 and (ii) the date such employee becomes an
Officer or Managing Director.

 

  (B)

is the Compensation Credit accrued under the Qualified Pension Plan for such
Plan Year.

 

-6-



--------------------------------------------------------------------------------

  (ii)

Parity Transition Credit for any Plan Year beginning on or after June 1, 2008
shall equal (A) minus (B) as follows:

 

  (A)

is the Transition Credit for such Plan Year as calculated under the Qualified
Pension Plan but without regard to the limit imposed by Code Section 401(a)(17)
(annual compensation limit)

 

  (B)

is the Transition Credit accrued under the Qualified Pension Plan for such Plan
Year.

 

  (iii)

Additional Compensation Credit for any Plan Year beginning on or after June 1,
2008 and any Plan Year beginning on or after June 1, 2011 shall equal 3.5% of
the excess of (A) over (B), where

 

  (A)

is such Officer’s or Managing Director’s Compensation, but without regard to the
limitations under Section 401(a)(17), and

 

  (B)

is the limit set forth under Code Section 401(a)(17) (annual compensation
limit).

Additional Compensation Credits shall not be accrued for any Plan Years before
June 1, 2008, the Plan Year beginning on June 1, 2009, or any Plan Year for
which a Compensation Credit is not accrued under the Qualified Pension Plan.

With respect to the Plan Year beginning June 1, 2010, the Additional
Compensation Credit shall equal 1.75% of the excess of (A) over (B), where

 

  (A)

is such Officer’s or Managing Director’s Compensation, but without regard to the
limitations under Section 401(a)(17), and

 

  (B)

is the limit set forth under Code Section 401(a)(17) (annual compensation
limit).

 

  (iv)

Parity Interest Credit shall mean an amount credited to the Parity Portable
Pension Account in the same manner and using the same Interest Credit Factor as
in the Qualified Pension Plan.

 

  (v)

415 Limit Credit shall mean, for a participant whose total Qualified Pension
Plan Benefit has been limited by Code Section 415, a cash balance value equal to
the value of the shortfall in the Qualified Pension Plan, except to the extent
already provided in Section 3, above.

(b)    In addition to the benefit described in subsection (a) above, with
respect to that portion of the accrued benefit of an Officer who meets the
eligibility requirements of Section 2 above and who has an accrued benefit under
the Portable Pension Account provisions of the Qualified Pension Plan shall also
be paid from this Plan, the difference between such Officer’s benefit under the
Portable Pension Account provisions of the Qualified Pension Plan and the amount
such Officer’s Qualified Pension Plan benefit would have been had such Officer

 

-7-



--------------------------------------------------------------------------------

received credit for a Year of Service under the Portable Pension Account
provisions of the Qualified Pension Plan for each year that such Officer is
eligible to receive, and does in fact receive, a benefit under the Federal
Express Corporation Nonqualified Disability Plan for Officers, as it currently
exists or as it may be amended from time to time (the “Officers Nonqualified
Disability Plan”).

For purposes of determining eligibility for an increased benefit as contemplated
by this subsection, such increased benefit shall be provided for each Plan Year
during which an Officer’s Hours of Service under the Qualified Pension Plan plus
such Officer’s “Phantom Hours of Service” while receiving benefits under the
Officers Nonqualified Disability Plan are equal to a Year of Service under the
Qualified Pension Plan. Phantom Hours of Service shall be credited at the same
rate under this subsection as if the Officer receiving benefits under the
Officers Nonqualified Disability Plan had been actively at work and receiving
credit for Hours of Service under the Qualified Pension Plan. Notwithstanding
the above, an Officer shall not receive credit under this subsection for the
same Plan Year for which such Officer receives credit for a Year of Service
under the Qualified Pension Plan.

(c)    The foregoing to the contrary notwithstanding, no individual shall be
entitled to receive a Parity Compensation Credit, Parity Transition Credit or
Additional Compensation Credit under this Plan for a Plan Year unless (i) s/he
is an eligible Officer or Managing Director with any Controlled Group Member as
of the last day of the Plan Year for which such credits would be accrued, or
(ii) s/he incurs a Separation from Service as a Managing Director or Officer
after having been credited with at least 1,000 Hours of Service in the Plan
Year.

(d)    The foregoing to the contrary notwithstanding, the benefit payable from
this Plan to an employee who was an Officer or Managing Director as of April 27,
2000 and the terms of whose employment are governed by the Agreement (or any
successor agreement thereto) and who, as of May 31, 1999, had an accrued benefit
under this Plan, shall be reduced by the total amount of pension benefits
payable to such Officer or Managing Director under the Federal Express
Corporation Pilots’ Money Purchase Pension Plan, the Federal Express Corporation
Non-Qualified Section 415 Excess Pension Plan for Pilots, and the Federal
Express Corporation Non-Qualified Pension Plan for Pilots, pursuant to the terms
of the Agreement (or any successor agreement thereto).

(e)    Except as specifically provided herein, this Plan is not intended to
provide any increased benefit which could otherwise be provided under the
Qualified Pension Plan. An Officer’s or Managing Director’s benefit under this
Plan shall be decreased to the extent that such Officer’s or Managing Director’s
benefit under the Qualified Pension Plan is so increased.

(f)    Effective January 1, 2021, no Officer or Managing Director who was hired
on or after January 1, 2020 or any Officer or Managing Director of FedEx Office
and Print Services, Inc.; FedEx Supply Chain Systems, Inc.; or their
subsidiaries shall be eligible to receive Parity Compensation Credits, Parity
Transition Credits, Additional Compensation Credits, Parity Interest Credits, or
415 Limit Credits. Notwithstanding the foregoing, an Officer or Managing
Director who is hired on or after January 1, 2020 and who was participating in
the FedEx Freight Retirement Parity Plan immediately prior to such hire date
shall be eligible to receive Parity Compensation Credits, Parity Transition
Credits, Additional Compensation Credits, Parity Interest Credits, and 415 Limit
Credits but not Excess Compensation Credits or Excess Compensation Interest
Credits.

 

-8-



--------------------------------------------------------------------------------

Effective January 1, 2021, an Officer or Managing Director who elected to forego
accruing Compensation Credits under a Portable Pension Account in the Qualified
Pension Plan or the FedEx Freight Pension Plan shall not be eligible to receive
Parity Compensation Credits, Parity Transition Credits, Additional Compensation
Credits, or 415 Limit Credits; provided, however, such Officer or Managing
Director shall be eligible to receive Excess Compensation Credit and Excess
Compensation Interest Credits and Parity Interest Credits on any previously
accrued Parity Portable Pension Account Benefit.

Section 5. Benefit Amount and Limitations: Excess Compensation Account Benefit.

(a)    An Officer or Managing Director who is hired on or after January 1, 2020
or an Officer or Managing Director who elected to forego accruing Compensation
Credits under a Portable Pension Account in the Qualified Pension Plan or the
FedEx Freight Pension Plan shall be paid from the Plan a benefit equal to
his/her Excess Compensation Account. An Excess Compensation Account shall be
established for each eligible participant as of the participant’s entry date
into this Plan, and shall be credited with Excess Compensation Credits and
Excess Compensation Interest Credits for each Plan Year following the
establishment of the Excess Compensation Account where:

 

  (i)

Excess Compensation Credit for any Plan Year shall equal eight percent (8%)
multiplied by the excess of the Officer’s or Managing Director’s compensation
for the calendar year in which such Plan Year began that is limited under the
Defined Contribution Plan due to the imposition of the Code Section 401(a)(17)
limit. Notwithstanding the foregoing, for an Excess Compensation Credit that
relates to compensation for calendar year 2020, the eight percent (8%) in the
preceding sentence shall be replaced with three and one-half percent (3.5%).

 

  (ii)

Excess Compensation Interest Credit shall mean an amount credited to the Excess
Compensation Account in the same manner and using the same Interest Credit
Factor as in the Qualified Pension Plan.

(b)    Notwithstanding the foregoing, no individual shall be entitled to receive
an Excess Compensation Credit under this Plan for a Plan Year unless (i) s/he is
an eligible Officer or Managing Director with any Controlled Group Member as of
the last day of the Plan Year in which such credit is calculated, or (ii) s/he
incurs a Separation from Service as a Managing Director or Officer after having
been credited with at least 1,000 Hours of Service in the Plan Year.

Section 6. Payment of Benefits: Benefits Accrued Prior to January 1, 2005 but
Commencing Prior to January 1, 2009.

(a)    Unless an eligible Officer or Managing Director makes an election in the
manner and within the time period specified in subsection (b) below, benefits
under this Plan shall be paid in the same manner and at the same time as benefit
payments under the Qualified Pension Plan and shall be subject to the same
restrictions and limitations as provided therein, without

 

-9-



--------------------------------------------------------------------------------

regard to Code Sections 415 and 401(a)(17). The foregoing to the contrary
notwithstanding, Officers of FedEx Custom Critical, Inc., AutoQuik, Inc.
UrgentFreight, Inc., FedEx Truckload Brokerage, Inc., and FedEx Supply Chain
Services, Inc.) are not eligible to make a lump sum election.

An eligible Officer or Managing Director shall, no later than twelve (12) months
prior to the date on which benefits commence under the Qualified Pension Plan,
elect one of the following options under which benefits shall be payable under
this Plan. An eligible Officer or Managing Director may elect to receive his or
her benefit:

 

  (i)

in a single lump sum, payable on the date on which benefit payments commence
under the Qualified Pension Plan;

 

  (ii)

in a single lump sum, payable twelve (12) months following the date on which
benefit payments commence under the Qualified Pension Plan;

 

  (iii)

in a single lump sum payable twenty-four (24) months following the date on which
benefit payments commence under the Qualified Pension Plan;

 

  (iv)

in two equal installments (each being equal to one-half of the lump sum amount
described in clause (i) above), the first installment payable on the date on
which benefit payments commence under the Qualified Pension Plan, and the second
installment payable twelve (12) months following the date on which benefit
payments commence under the Qualified Pension Plan; or

 

  (v)

in two equal installments (each being equal to one-half of the lump sum amount
described in clause (ii) above), the first installment payable twelve
(12) months following the date on which benefit payments commence under the
Qualified Pension Plan, and the second installment payable twenty-four
(24) months following the date on which benefit payments commence under the
Qualified Pension Plan.

(b)    In the event that any eligible Officer or Managing Director elects to
receive a lump sum or installment benefit under subsection (a) above, the amount
of each such distribution shall be calculated as of the Annuity Starting Date.
The amount of the lump sum distribution payable under this Section 5(b) shall be
calculated based upon the benefit payable as of the Annuity Starting Date by
using an interest rate equal to the annual interest rate on thirty (30) year
Treasury Constant Maturities as published in Federal Reserve releases G.13 and
H.15 in effect for the second (2nd) month before the month in which the
beginning of the Plan Year in which the calculation is performed (which shall be
the stability period for purposes of the Plan) and the mortality table set forth
in Revenue Ruling 2001-62, based on a blend of fifty percent (50%) of the male
and female mortality rates set forth in the 1994 Group Annuity Reserving Table
(“94 GAR”).

(c)    An eligible Officer or Managing Director may revoke the election made in
this section and elect another manner in which his or her benefit from this Plan
shall be payable, but only if such revocation and subsequent election occur no
later than twelve (12) months prior to the date on which benefits commence under
the Qualified Pension Plan with respect to such Officer or Managing Director.

 

-10-



--------------------------------------------------------------------------------

(d)    If the value of the annuity benefit payable to an Officer or Managing
Director is less than $100 per month, the benefit payable to such Officer or
Managing Director may be paid as a lump sum.

Section 7. Payment of Benefits: Benefits Accrued After December 31, 2004 but
Commencing Prior to January 1, 2009.

The Traditional Pension Benefit provided under this Plan which is accrued by an
eligible Officer or Managing Director after December 31, 2004 shall be paid as a
single lump sum no earlier than the later of (i) six (6) months following the
eligible Officer’s or Managing Director’s Separation from Service, or (ii) his
or her attainment of age 55. The amount of the lump sum distribution shall be
calculated as of the later of the Officer’s or Managing Director’s attainment of
age 55 or Separation from Service. The amount of the lump sum distribution
payable under this Section 6 shall be calculated based upon the benefit payable
as of the later of the Officer’s or Managing Director’s Separation from Service
or attainment of age 55 by using an interest rate equal to the annual interest
rate on thirty (30) year Treasury Constant Maturities as published in Federal
Reserve releases G.13 and H.15 in effect for the second (2nd) month before the
month in which the beginning of the Plan Year in which the calculation is
performed (which shall be the stability period for purposes of the Plan) and the
mortality table set forth in Revenue Ruling 2001-62, based on a blend of fifty
percent (50%) of the male and female mortality rates set forth in the 1994 Group
Annuity Reserving Table (“94 GAR”).

The Portable Pension Account Benefit provided under this Plan that is accrued by
an eligible Officer or Managing Director after December 31, 2004 shall be
calculated as of the date of the Officer’s or Managing Director’s Separation
from Service and paid as a single lump sum no earlier than six (6) months
following the eligible Officer’s or Managing Director’s Separation from Service.

“Separation from Service” means a termination of substantial services for the
Company. For purposes of applying the provisions of Code Section 409A, a
reference to the Company shall also be deemed a reference to any affiliate
thereof within the contemplation of Code Sections 414(b) and 414(c). A
substantial employment relationship shall be considered to exist for so long as
an individual is on an authorized leave of absence of up to six (6) months or,
if longer, for so long as the individual retains a right to re-employment by law
or contract. An individual who is on an authorized leave of absence shall not in
any event be deemed to have a Separation from Service for so long as the Company
has a reasonable expectation that the individual will again perform substantial
services for the Company in any capacity, whether or not as an employee of the
Company. An individual will not be treated as having incurred a Separation from
Service where the individual’s level of future services for the Company is
reasonably anticipated by the Company to exceed 20% of the average level of bona
fide Company services provided by that individual in any capacity for the prior
36 month period, or the prior period of services if less, but will be treated as
having incurred a Separation from Service at any time when such reasonably
anticipated level of future services is equal to or less than such 20% average
level of prior services.

 

-11-



--------------------------------------------------------------------------------

Section 8. Payment of Benefits Commencing On or After January 1, 2009.

(a)    The Traditional Pension Benefit provided under this Plan that is accrued
by an eligible Officer or Managing Director shall be paid as a single lump sum
no earlier than the later of (i) six (6) months following the eligible Officer’s
or Managing Director’s Separation from Service, (ii) his or her attainment of
age 55, or (iii) as of January 1, 2009, with respect to Officers and Managing
Directors who have incurred a Separation from Service but who had not commenced
benefits prior to January 1, 2009.

The amount of the lump sum distribution payable under this Section 7(a) shall be
calculated based upon the benefit payable as of the later of (i) the Officer’s
or Managing Director’s Separation from Service, (ii) his or her attainment of
age 55, or (iii) January 1, 2009, by using an interest rate equal to the annual
interest rate on thirty (30) year Treasury Constant Maturities as published in
Federal Reserve releases G.13 and H.15 in effect for the second (2nd) month
before the month in which the beginning of the Plan Year in which the
calculation is performed (which shall be the stability period for purposes of
the Plan) and the mortality table set forth in Revenue Ruling 2001-62, based on
a blend of fifty percent (50%) of the male and female mortality rates set forth
in the 1994 Group Annuity Reserving Table (“94 GAR”).

(b)    The Portable Pension Account Benefit provided under this Plan that is
accrued by an eligible Officer or Managing Director shall be calculated as of
the date of the Officer’s or Managing Director’s Separation from Service and
paid as a single lump sum no earlier than (i) six (6) months following the
eligible Officer’s or Managing Director’s Separation from Service, or (ii) as of
January 1, 2009, with respect to Officers and Managing Directors who have
incurred a Separation from Service but who had not commenced benefits prior to
January 1, 2009.

(c)    The Excess Compensation Account Benefit provided under this Plan that is
accrued by an eligible Officer or Managing Director shall be calculated as of
the date of the Officer’s or Managing Director’s Separation from Service and
paid as a single lump sum no earlier than six (6) months following the eligible
Officer’s or Managing Director’s Separation from Service.

Section 9. Plan Administration. The Plan shall be administered by the Retirement
Plans Department of FedEx Corporation (the “Administrator”). The Administrator
shall have the responsibility to receive, evaluate and process all claims for
benefits and shall cause payment of benefits to be made under the Plan in
accordance with its terms. In connection with its duties, the Administrator
shall have the authority to interpret the Plan’s provisions and to determine
eligibility for Plan benefits. The Administrator shall have the authority to
adopt such rules and procedures which it deems necessary for the administration
of the Plan and recommend any modifications, changes or amendments to the Plan.

Section 10. The Committee. The Committee, as defined in the Qualified Pension
Plan, shall have the authority to perform the administrative duties under the
Plan, other than the duties of the Administrator. In connection with its duties,
the Committee shall have the authority to interpret the Plan’s provisions and to
determine eligibility for Plan benefits. The Committee is the named fiduciary of
the Plan and shall adopt such rules and procedures that in its opinion are
either necessary or desirable to implement and administer the Plan.

 

-12-



--------------------------------------------------------------------------------

Section 11. Claims Procedures. The claims procedures for the Plan shall be the
same as such procedures in the Qualified Pension Plan.

Section 12. Legal Expenses. An Officer or Managing Director shall be entitled to
reimbursement from the Company for reasonable legal expenses incurred in
successfully enforcing his or her right to benefits under the Plan. This right
to reimbursement shall only be available if such Officer or Managing Director
has applied for benefits in substantial compliance with the Administrator’s
procedures, been denied benefits by the Administrator, timely requested a review
of that denial as provided in Section 10 above and had the Administrator’s
denial upheld.

Section 13. Non-Assignability of Benefits. Benefits under this Plan shall not be
assignable or transferable in any manner, nor shall they be subject to
garnishment, attachment, or other legal process, except as provided by ERISA and
other applicable federal law, or as provided under a domestic relations order.

Section 14. Effect. Neither the establishment of the Plan nor any modification
thereto, nor the creation of any account on the books of any participating
employer hereunder, nor the payment of any benefit from the Plan shall be
construed as giving an Officer, Managing Director, or any other person any legal
or equitable right against a participating employer, its directors, officers,
employees or agents, except that the provisions of this Section 13 shall neither
impair nor extinguish any rights of any participating Officer or Managing
Director with respect to any claim for benefits payable under this Plan.

Section 15. No Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between a participating employer and any
Officer or Managing Director or as a promise that any Officer or Managing
Director shall continue in his or her present or comparable position or as a
limit on the participating employer’s right to discharge such Officer or
Managing Director.

Section 16. Amendment or Termination. The Company may amend or terminate the
Plan at any time. An amendment shall become effective: (i) upon its execution in
writing by duly authorized Officers of the participating employers, (ii) upon
action of the Company’s Board of Directors or the Board of Directors of FedEx
Corporation, or any committee thereof, or (iii) upon action of the Committee, as
reflected in the Committee’s minutes or in the minutes of the Board of Directors
of the Company or of FedEx Corporation or any committee thereof. The Plan’s
termination shall become effective: (i) upon action of the Company’s Board of
Directors or the Board of Directors of FedEx Corporation, or any committee
thereof, or (ii) upon action of the Committee, as reflected in the Committee’s
minutes or in the minutes of the Board of Directors of the Company or of FedEx
Corporation or any committee thereof. However, no amendment or termination shall
eliminate or reduce any benefits accrued under the Plan at the time of such
amendment or termination.

Section 17. Agent for Service of Process. The Company is hereby designated as
agent for service of process for all purposes provided herein.

 

-13-



--------------------------------------------------------------------------------

Section 18. Governing Law. Except to the extent preempted by federal law, the
provisions of this Plan shall be administered, construed and enforced in
accordance with the laws of the State of Tennessee.

Section 19. Execution. This document may be executed in any number of
counterparts and each fully executed counterpart shall be deemed an original.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDERAL EXPRESS CORPORATION BY:   /s/ Robbin S.
Page                                                            Robbin S. Page  
Vice President, Human Resources Date:   December 30,
2019                                                       



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX CORPORATION BY:   /s/ Judith H.
Edge                                                                       
Judith H. Edge   Corporate Vice President, Human Resources Date:   December 27,
2019                                                                 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX CORPORATE SERVICES, INC. BY:   /s/ James H.
Ferguson                                                                James H.
Ferguson   Vice President, General Counsel and Assistant Secretary Date:  
December 30, 2019                                         
                       



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX CROSS BORDER HOLDINGS, INC.

BY:

 

/s/ Michael E. Hagan                                        
                    

 

Michael E. Hagan

 

Senior Vice President & General Counsel

Date:

 

December 26, 2019                                                              



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX CROSS BORDER TECHNOLOGIES, INC. BY:   /s/ Michael E.
Hagan                                                                Michael E.
Hagan   Senior Vice President & General Counsel Date:   December 26,
2019                                                               



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX FORWARD DEPOTS, INC.

BY:

 

/s/ Michael E. Hagan                                        
                    

 

Michael E. Hagan

 

Senior Vice President & General Counsel

Date:

 

December 26, 2019                                                               



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX LOGISTICS, INC.

BY:

 

/s/ Michael E. Hagan                                        
                    

 

Michael E. Hagan

 

Senior Vice President & General Counsel

Date:

 

December 26, 2019                                                               



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX TRADE NETWORKS TRADE SERVICES, LLC

BY:

 

/s/ Michael E. Hagan                                                         

 

Michael E. Hagan

 

Senior Vice President & General Counsel

Date:

 

December 26, 2019                                                            



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

WORLD TARIFF, LTD.

BY:

 

/s/ Michael E. Hagan                                                         

 

Michael E. Hagan

 

Vice President, General Counsel and Secretary

Date:

 

December 26, 2019                                                           



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX FREIGHT CORPORATION

BY:

 

/s/ Jeffery B. Greer                                        
                    

 

Jeffery B. Greer

 

Senior Vice President, Human Resources

Date:

 

December 31, 2019                                                            



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX FREIGHT, INC.

BY:

 

/s/ Jeffery B. Greer                                                         

 

Jeffery B. Greer

 

Senior Vice President, Human Resources

Date:

 

December 31, 2019                                                        



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDERAL EXPRESS VIRGIN ISLANDS, INC.

BY:

 

/s/ Marilyn Blanco-Reyes                                       
                  

 

Marilyn Blanco-Reyes

 

Secretary & Director/LAC

Date:

 

March 9, 2020                                                         
                  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX CUSTOM CRITICAL, INC. BY:   /s/ Allan W.
Brown                                                                       
Allan W. Brown   Vice President & General Counsel Date:   December 30,
2019                                                                    



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX TRADE NETWORKS TRANSPORT & BROKERAGE, INC.

BY:

 

/s/ Allan W. Brown                                                             

 

Allan W. Brown

 

Vice President & General Counsel

Date:

 

December 26, 2019                                                            



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX SUPPLY CHAIN DISTRIBUTION SYSTEM, INC.

BY:

 

/s/ Stacey R. Heitzenrater                                       
                 

 

Stacey R. Heitzenrater

 

Vice President, Human Resources

Date:

 

December 30, 2019                                         
                        



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX GROUND PACKAGE SYSTEM, INC.

BY:

 

/s/ Jeffery J. Smith                                        
                    

 

Jeffery J. Smith

 

Senior Vice President, Human Resources

Date:

 

December 30, 2019                                                           



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX OFFICE AND PRINT SERVICES, INC.

BY:

 

/s/ Tracy Brightman                                                         

 

Tracy Brightman

 

Senior Vice President, Human Resources

Date:

 

December 30, 2019                                                          



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned duly authorized Officers of the
participating employers have caused this Plan amendment and restatement to be
adopted effective as of January 1, 2020, by affixing their signatures hereto.

 

FEDEX OFFICE COMMERCIAL PRESS, INC. BY:   /s/ Tracy
Brightman                                                            Tracy
Brightman   Vice President, Human Resources Date:   December 30,
2019                                                         